PER CURIAM.
This is an appeal from a final decree in a mortgage foreclosure action which held the mortgage of the appellant-plaintiff to be subordinated and inferior to that of the appellee-defendant
It is a well-established rule of law that the chancellor’s findings of fact and .conclusions of law come to the appellate court with a presumption of correctness and will not be disturbed unless they are .clearly erroneous.
It is incumbent upon the appellant to clearly demonstrate reversible error, which upon careful consideration of the record, we find the appellant herein has failed to do. Therefore, the final decree appealed .is hereby affirmed.
‘ Allen; c. j., Hobson, j., and - SMITH, JAMES T., Associate Judge, concur.